DETAILED ACTION   

1.	The Office Action is in response to Application 15734458 filed on 12/02/2020. Claims 1-11 have been cancelled; claims 12-22 are pending.      

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

						Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in  Application No. 15734458 filed on 12/02/2020.
Priority #			 Filling Data			 Country
10 2018 215 491.0	             September 12, 2018		  DE

						

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 12-14, 17-18, 20-22 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Dahlstrom et al. (US 20190066335). 

	Regarding claim 12, Dahlstrom  teaches a method for calibrating a detection system (fig. 3), the detection system including at least one movable detection device (as shown in fig. 1, component 104 is one movable detection device) , the method comprising the following steps: 
	ascertaining at least two possible different positions of the at least one movable detection device (paragraph 0003, … the pan and tilt settings… and/or the zoom of the PTZ camera may thus be controlled by… Such control of the PTZ camera may rely on a relation between positions  including the relative positions of the fixed sensors and the PTZ camera);  
	precalibrating the at least one movable detection device based on each of the at least two possible positions (fig. 3, step S10; paragraph 0083, … In step S10, the controller 106 performs a first calibration of the movable camera 104; it is based on two possible positions with other sensors );  
	providing precalibration information for the at least two possible positions (paragraph 0083, … In step S10, the controller 106 performs a first calibration of the movable camera 104… the controller 106 correlates the first, current, direction of the camera with the positional data of the second set of features which was logged in step S06d… In this way, the controller thus finds a first correspondence between a direction of the movable camera 104 and a position in the overview image 402);  
	ascertaining an instantaneous position of the at least one movable detection device (paragraph 0083, … the controller 106 correlates the first, current, direction of the camera with the positional data of the second set of features which was logged in step S06d described above.  In this way, the controller thus finds a first correspondence between a direction of the movable 
camera 104 and a position in the overview image 402; which is ascertaining an instantaneous position of the at least one movable detection device);  	
	ascertaining calibration information for the instantaneous position based on the precalibration information (fig. 3, step S12; paragraph 0084-0085, … In step S12, the controller 106 checks whether the determined quality of the mapping is below a first threshold T1… If, 
however, the quality of the mapping is below the first threshold T1, the controller 106 proceeds to step S14; which is ascertaining calibration information);  
 the controller 106 proceeds to step S20 described below of performing a further calibration once steps S06a-d have been repeated for the second direction).

	Regarding claim 22, Dahlstrom  teaches a detection system (fig. 1) comprising: at least one movable detection device (as shown in fig. 1, component 104 is one movable detection device) , a first ascertainment device (fig. 1, component 106, controller) configured to ascertain at least two possible different positions of the at least one movable detection device (paragraph 0003, … the pan and tilt settings… and/or the zoom of the PTZ camera may thus be controlled by… Such control of the PTZ camera may rely on a relation between positions in the images captured by the one or more fixed sensors… including the relative positions of the fixed sensors and the PTZ camera);  
	  a precalibration device (fig. 1, component 106) configured to precalibrate the at least one movable detection device based on each of the at least two possible positions (fig. 3, step S10; paragraph 0083, … In step S10, the controller 106 performs a first calibration of the movable camera 104; it is based on two possible positions with other sensors);  
	a provision device (fig. 1, component 106) configured to provide precalibration information for the at least two possible positions (paragraph 0083, … the controller 106 correlates the first, current, direction of the camera with the positional data of the second set of features which was logged in step S06d… In this way, the controller thus finds a first correspondence between a direction of the movable camera 104 and a position in the overview image 402);  
 the controller 106 correlates the first, current, direction of the camera with the positional data of the second set of features which was logged in step S06d described above.  In this way, the controller thus finds a first correspondence between a direction of the movable camera 104 and a position in the overview image 402; which is ascertaining an instantaneous position of the at least one movable detection device);  	
	a second ascertainment device (fig. 1, component 106)  configured to ascertain calibration information for the instantaneous position based on the precalibration information (fig. 3, step S12; paragraph 0084-0085, … In step S12, the controller 106 checks whether the determined quality of the mapping is below a first threshold T1… If, however, the quality of the mapping is below the first threshold T1, the controller 106 proceeds to step S14);  
	and a calibration device (fig. 1, component 106) configured to calibrate the at least one movable detection device in the instantaneous position based on the ascertained calibration information (as shown in fig. 3, step S20; paragraph 0090, … the controller 106 proceeds to step S20 described below of performing a further calibration once steps S06a-d have been repeated for the second direction).

	Regarding claim 13, Dahlstrom  teaches the limitations of claim 12 as discussed above. In addition, Dahlstrom further discloses that a movement of the movable detection device is modelled for ascertaining the possible positions of the at least one movable detection device (fig. 3, step S13-S20 shows the model; paragraph 0084-0085, … In step S12, the controller 106 checks whether the determined quality of the mapping is below a first threshold T1).

	Regarding claim 14, Dahlstrom  teaches the limitations of claim 12 as discussed above. In addition, Dahlstrom further discloses that the precalibrating of the at least one movable detection device includes ascertaining at least one intermediate position between the at least two possible positions (fig. 3, step S10; paragraph 0083, … the controller 106 correlates the first, current, direction of the camera with the positional data of the second set of features which was logged in step S06d; after correlating the current direction, it ascertains at least one intermediate position between the at least two possible positions).

	Regarding claim 17, Dahlstrom  teaches the limitations of claim 12 as discussed above. In addition, Dahlstrom further discloses that the instantaneous position of the at least one movable detection device is ascertained by the device itself or from position information is provided for the at least one movable detection device from an external sensor device (as shown in fig. 1, the instantaneous position is ascertained by from position information is provided for the at least one movable detection device from an external sensor device 102a/102b; paragraph 0003, … the pan and tilt settings… and/or the zoom of the PTZ camera may thus be controlled by… Such control of the PTZ camera may rely on a relation between positions in the images captured by the one or more fixed sensors… including the relative positions of the fixed sensors and the PTZ camera). 

	Regarding claim 18, Dahlstrom  teaches the limitations of claim 12 as discussed above. In addition, Dahlstrom further discloses that the calibration of the at least one movable detection device in the instantaneous position takes place based on the precalibration information of a position that comes closest to the instantaneous position (as shown in fig. S10-S20, in which, it 
	
	Regarding claim 20, Dahlstrom  teaches the limitations of claim 12 as discussed above. In addition, Dahlstrom further discloses that a plurality of detection devices is situated (fig. 1, component 102a, 104 and 102b), which includes the at least one movable detection device (fig. 1, 104), and detection areas of at least two detection devices overlap in at least one overlapping area (fig. 2 shows the overlapping area), and calibration information for at least one of the detection devices is provided, and correspondences are ascertained based on the at least one overlapping area, and calibration information for calibrating the at least one movable detection device is provided in an instantaneous position based on the ascertained correspondences (paragraph 0026, …. Such a portion of the scene may be located by considering the overview image and identifying an area therein comprising many features.  When such an area in the overview image has been identified, the PTZ camera may be redirected, using the first calibration as an initial calibration, such that the PTZ camera captures an image covers or at least overlaps the identified area).

	Regarding claim 21, Dahlstrom  teaches the limitations of claim 12 as discussed above. In addition, Dahlstrom further discloses that a plurality of detection devices is situated(fig. 1, component 102a, 104 and 102b), which includes the at least one movable detection device (fig. 1, 104);
	and the detection devices are subdivided into at least two groups (as shown in fig. 1, 102a is one group and 102b is another group; also shown in fig. 2, there are two groups of images .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 15-16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Dahlstrom et al. (US 20190066335) and in view of  Tenney et al. (US 20130010081).
 
	Regarding claim 15, Dahlstrom  teaches the limitations of claim 14 as discussed above.	It is noticed that Dahlstrom  does not disclose explicitly of one intermediate position is ascertained between the at least two possible positions based on a predefined connecting line model .
 Coordinates of objects within the field of view of the camera pair 470 are determined (e.g., via one or more of processors 425 or 426 in FIG. 4A or processors 550, 610, 620, and 650 in FIGS. 5 and 6) and reported in a camera frame or coordinate system 477 associated with the camera pair 470).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology one intermediate position is ascertained between the at least two possible positions based on a predefined connecting line model as taught by Tenney as a modification to the method of Dahlstrom for the benefit of that to perform a look-up to determine the coordinates of the point (see Tenney paragraph 0085).

	Regarding claim 16, the combination of Dahlstrom and Tenney teaches the limitations of claim 15 as discussed above, In addition, Tenney further discloses that the at least one intermediate position is ascertained using the connecting line model in the form of a geodetic line between the at least two possible positions (as shown in fig. 10B, there are at least two possible positions in the triangle formed by 477, 448; the intermediate point is 490).
	The motivation of combination is the same as in claim 15’s rejection.


9.	Claim 19 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Dahlstrom et al. (US 20190066335) and in view of  Lam (US 20020178061).

	Regarding claim 19, Dahlstrom  teaches the limitations of claim 12 as discussed above.	It is noticed that Dahlstrom  does not disclose explicitly of the calibration of the at least 
one movable detection device in the instantaneous position takes place based on an interpolation using the precalibration information.
	Lam disclose of the calibration of the at least one movable detection device in the instantaneous position takes place based on an interpolation using the precalibration information (paragraph 0043, … A calibrated input vernier measuring the height of the camera 
from the floor can be used to provide data… If multiple pictures and relative movement between the person and the camera are provided, the measurement can be achieved by interpolation of the body profile data collected at different viewing angles; which means the calibration of the at least one movable detection device in the instantaneous position takes place based on an interpolation using the precalibration information ).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the calibration of the at least one movable detection device in the instantaneous position takes place based on an interpolation using the precalibration information as taught by Lam as a modification to the method of Dahlstrom for the benefit of that to achieve measurement when multiple pictures and relative movement between the person and the camera are provided (see Lam paragraph 0043).

10. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
			Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423